 


114 HRES 531 EH: Providing for consideration of the bill (H.R. 4038) to require that supplemental certifications and background investigations be completed prior to the admission of certain aliens as refugees, and for other purposes.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 531 
In the House of Representatives, U. S.,

November 19, 2015
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4038) to require that supplemental certifications and background investigations be completed prior to the admission of certain aliens as refugees, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4038) to require that supplemental certifications and background investigations be completed prior to the admission of certain aliens as refugees, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit.   Karen L. Haas,Clerk. 